Citation Nr: 1731467	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  12-23 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the cervical spine.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the right ankle.

3.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the left ankle.

4.  Entitlement to an evaluation in excess of 10 percent for a left elbow disability.

5.  Entitlement to an evaluation in excess of 40 percent for residuals of a traumatic brain injury (TBI). 


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1998.

This appeal is before the Board of Veterans' Appeals (Board) from September 2009 and October 2012 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In two July 2016 decisions, the Board remanded the Veteran's appeal with instruction to obtain any relevant treatment records that had come into existence and to provide the Veteran with VA examinations.  The appropriate records were obtained and the Veteran underwent VA examinations for all disabilities on appeal in September 2016.  The Board is therefore satisfied that the instructions in its July 2016 remands have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to increased ratings for degenerative arthritis of the left and right ankles are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Degenerative joint disease of the cervical spine is not productive of incapacitating episodes, ankylosis, forward flexion limited to 15 degrees or less, or the functional equivalent thereof.

2.  A left elbow disability is not productive of nonunion of the ulna, ankylosis, flexion limited to 100 degrees or less, extension limited to 45 degrees or more, joint fracture, flail joint, malunion or nonunion of the radius, limitation of supination, limitation of pronation, or the functional equivalent thereof.

3.  TBI residuals are not productive of moderate or severe impairment of memory, attention, concentration or executive function; of moderately severely impaired or severely impaired judgment; of social interaction that is inappropriate frequently, most of the time, or all of the time; of disorientation to two or more aspects often or consistently; of motor activity moderately or severely decreased due to apraxia; of moderately severely impaired or severely impaired visual spatial orientation; of neurobehavioral effects on most days that occasionally require supervision for safety; of inability to communicate at least half the time or all of the time; or of a persistently altered state of consciousness.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for degenerative joint disease of the cervical spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

2.  The criteria for an evaluation in excess of 10 percent for a left elbow disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5211 (2016).

3.  The criteria for an evaluation in excess of 40 percent for residuals of a TBI have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated April 2009 and December 2010.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided VA examinations of cervical spine and elbow in May 2009, July 2012, and September 2016, as well as VA examinations of his TBI in January 2011 and September 2016.  The Board finds that these examinations and their associated reports taken together were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Ratings

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  Since some limitation of motion is noted, and the Veteran is already in receipt of a 10 percent rating based on limitation of motion for each of his claimed arthritis disabilities, these criteria are not applicable in granting the Veteran a higher evaluation.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Cervical Spine

The Veteran seeks an increase to his rating for degenerative joint disease of the cervical spine.

The Veteran is currently in receipt of a 20 percent disability rating for his service-connected cervical spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5243, intervertebral disc syndrome (IVDS).  IVDS is evaluated either upon application of the General Rating Formula for Diseases and Injuries of the Spine ("General Formula"), or under the Formula for Rating IVDS Based on Incapacitating Episodes ("IVDS Formula"), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See VBA Training Letter 02-04 (October 24, 2002).  

Under the General Formula, a 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The next higher rating of 30 percent is assignable for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

Also under the General Formula, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  The Veteran is currently in receipt of a 30 percent rating for radiculopathy of the left extremity, manifested by paralysis of the middle radicular group, evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8511.  For the nondominant extremity, his current evaluation of 30 percent is warranted for moderate incomplete paralysis, an evaluation of 40 percent is warranted for severe incomplete paralysis, and an evaluation of 60 percent is warranted for complete paralysis.  Complete paralysis of the middle radicular group is productive of adduction, abduction, and rotation of the arm, flexion of the elbow, and extension of the wrist lost or severely affected.  In rating the peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Under the IVDS Formula, ratings are based on evidence of incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  Taking the Veteran's cervical spine disability together with his associated radiculopathy rating, the Veteran is currently in receipt of a combined rating of 40 percent.  The next higher rating of 60 percent is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Private treatment records reflect that from November 2008 to February 2009 the Veteran was treated for neck and shoulder pain with numbness in his left arm and fingers.

VA treatment records reflect that in February 2009 the Veteran reported cervical neck pain at the base of the neck with numbness in the right arm.  X-rays and an MRI showed moderate degenerative disc disease of the cervical spine.  In March 2009 he reported positive results from chiropractic treatment.

Private treatment records reflect that in March 2009 the Veteran reported neck pain with some right shoulder numbness.  His range of motion was normal with pain on flexion and extension.  There was no tenderness to palpation and sensation was intact throughout.  He was diagnosed with cervical spondylosis.  

In an April 2009 statement, the Veteran reported stiffness, burning, numbness, and pain in his neck.  

The Veteran underwent a VA examination in May 2009.  He reported constant pain, stiffness, numbness, and pain on movement of the neck, shoulders, and back.  He denied incapacitating episodes.  On examination, there was no evidence of pain on movement, tenderness, muscle spasm, or ankylosis.  Range of motion was full, and repetitive testing did not result in additional functional loss or loss of range.  There were no signs of permanent nerve root involvement.  Neurological examination was normal.  X-rays showed degenerative arthritis and joint narrowing.  The examiner diagnosed cervical degenerative joint disease with mild degenerative changes.

In a June 2009 statement, the Veteran's wife reported that he experiences neck pain that can prevent him from turning his head.

VA treatment records reflect that in January 2010 the Veteran reported neck pain, characterized as burning with stiffness, popping, and cracking.  His physician noted active range of motion limited in almost all planes due to stiffness and pain, with full passive range of motion with reported discomfort.  He was diagnosed with chronic neck pain with cervical spondylosis however now more of myofascial.  He reported no change in his pain level in March 2010.  He reported worsening neck pain in November 2011.  On examination there was no deformity but paraspinal tenderness.  Active and passive ranges of motion were limited and painful.  He was diagnosed with multilevel cervical spondylosis associated with spinal canal stenosis and bilateral foraminal stenosis with right C5-6 radiculopathy.

In a March 2012 statement, the Veteran reported a worsening of his neck pain.

At his June 2012 formal RO hearing, the Veteran reported an inability to turn his head real quickly.  He reported pain and numbness into the right side of his body.  He disputed the May 2009 VA examination report's finding that there was no evidence of tenderness or reports of pain during range of motion testing.

The Veteran underwent a VA examination in July 2012.  He reported constant neck and shoulder pain with limited range of motion, particularly when turning to the right.  He reported flare-ups characterized by increased pain.  Forward flexion was limited to 40 degrees with pain thereat.  Extension was full to 45 degrees.  Bilateral lateral flexion was limited to 35 degrees with pain thereat.  Right lateral rotation was limited to 65 degrees with pain thereat.  Left lateral rotation was full to 80 degrees.  Repetitive testing led to functional loss with contributing factors of pain on movement and less movement than normal, further limiting bilateral flexion to 30 degrees, right lateral rotation to 60 degrees, and left lateral rotation to 75 degrees.  There was objective evidence of localized tenderness or pain on palpation but not of guarding or muscle spasm.  Muscle strength, reflexes, and sensory testing were normal.  The examiner found evidence of moderate paresthesia/dysesthesia and numbness in the left upper extremity.  There were no other neurologic abnormalities.  X-rays did not show vertebral fracture or arthritis, but did show lordotic straightening.  The examiner diagnosed IVDS without any incapacitating episodes in the prior 12 months.

In August 2012, the Veteran submitted a substantive appeal for his knees, ankles, and left elbow.  In this substantive appeal, he stated that his cervical spine should be rated at 30 percent because there was an increase in painful motion and limitation of movement with forward flexion of the cervical spine limited to 15 degrees or less.  He stated that this fact would have been obvious if the x-rays and July 2012 examination report would have been included in the statement of the case he had received with respect to the other issues.  Indeed, the Veteran noted that while he had not been physically examined with respect to his ankles, knees, and elbow, the examiner did examiner his neck and shoulder and took x-rays.

VA treatment records reflect that in January 2014 the Veteran reported cervical radiculopathy.  An electromyography study was normal.  In August 2015 he requested an appointment, reporting severe pain in his neck, shoulder, and spine area.  At an October 2015 appointment he reported neck pain with numbness in the right arm.  A November 2015 x-ray showed multilevel cervical spondylosis with no significant interval progression since February 2009.  Likewise, an MRI showed degenerative changes of the cervical spine with variable stenoses.  

In his October 2015 substantive appeal, the Veteran stated that the July 2012 VA examination was inadequate because no x-ray or MRI of his spine was conducted.  He further stated that no physical examination was conducted to determine the extent of his functional loss.  He stated that a 30 percent evaluation would satisfy his appeal.

Private treatment records reflect that in February and March of 2016 the Veteran underwent chiropractic care for his cervical spine.  His chiropractor observed that ranges of motion were reduced moderately with pain noted. 

The Veteran underwent a VA examination in September 2016.  He reported a constant burning from the back of the head to the nape of the neck on the right and going to the right shoulder.  He reported a difficulty turning his head to the right or left.  He stated that he has to pop his neck in the morning to relieve pressure.  He denied flare-ups.  Forward flexion was full to 45 degrees.  Extension was limited to 35 degrees.  Right lateral flexion was limited to 25 degrees.  Left lateral flexion was full to 45 degrees.  Right lateral rotation was limited to 60 degrees.  Left lateral rotation was full to 80 degrees.  Repetitive testing did not lead to additional loss or range or functional loss.  The Veteran was examined immediately after repetitive use over time.  There was pain on right lateral flexion and rotation.  There was no objective evidence of localized tenderness or pain on palpation.  There was no guarding or muscle spasm.  Muscle strength, reflexes, and sensory testing were normal.  There was no ankylosis.  There was no objective evidence of radiculopathy or other neurological abnormalities.  The examiner found no IVDS.  There was x-ray evidence of arthritis.  The examiner diagnosed mild to moderate spinal stenosis with no clinical evidence of nerve pressure.  The examiner explained that while the Veteran described some pain going down the right arm, there were no abnormal signs, and this pain is therefore referred pain and not radiculopathy.  

The Board finds that an evaluation in excess of 20 percent is not warranted for the Veteran's degenerative joint disease of the cervical spine.  Higher evaluations are available for incapacitating episodes, ankylosis, forward flexion limited to 15 degrees or less, or the functional equivalent thereof.  The evidence weighs against such manifestations.  Medical records do not indicate the presence of ankylosis or any incapacitating episodes with physician-prescribed bedrest.  Although the Veteran stated that his forward flexion was limited to 15 degrees or less, there are no medical records to support that claim, and at each of his examinations forward flexion was measured as limited to either 40 degrees or full to 45 degrees.  While in October 2015 the Veteran stated that his range of motion was not physically measured at his July 2012 examination, this statement is contradicted by his earlier statement in August 2012 confirming that a physical examination occurred and its report would confirm his claimed limitation of flexion.  Furthermore, the forward flexions measurements in the July 2012 VA examination are consistent with those in the other examinations.  As to functional loss, the Board does not find that the pain and numbness reported by the Veteran is the functional equivalent of the criteria for a higher rating.  He reported flare-ups of increased pain in July 2012 but denied flare-ups in September 2016.  The forward flexion ranges in the record are so much less severe than the criteria for a higher rating that painful flare-ups are not the functional equivalent of such criteria.  Indeed, though higher ratings are available for limited flexion, the Veteran has consistently indicated that rotation is the primary source of his pain.  Higher ratings are therefore not warranted on the basis of functional equivalence.  DeLuca, 8 Vet. App. at 204-07.

As to neurological abnormalities, the Board notes that the Veteran filed no notice of disagreement with the award of a 30 percent evaluation for radiculopathy of the left upper extremity.  To the extent that this issue can be considered to be encompassed  in his appeal for an increase to his 20 percent evaluation, the Board finds that the evidence does not warrant a higher rating.  Higher ratings are available for severe incomplete paralysis or complete paralysis.  While the Veteran has reported numbness, his examiners have either found moderate incomplete paralysis or no radiculopathy at all.  Furthermore, incomplete paralysis which is wholly sensory should be rated as mild or at most to the moderate degree.  38 C.F.R. § 4.124a.  As to other neurological abnormalities, the Board finds that additional ratings are not warranted.  Though there are reports of right shoulder numbness, objective neurological tests consistently do not support a finding of radiculopathy of the right upper extremity.

Finally, the Board notes that the September 2016 VA examiner did not make an explicit finding on whether incapacitating episodes had occurred in the prior 12-month period as instructed in the July 2016 remand.  The remand, however, asked for an estimation of the number of incapacitating episodes due to IVDS.  The Board thus construes the examiner's statement that the Veteran did not have IVDS to sufficiently comply with the instructions of the Board's remand and thus satisfy the requirements of Stegall, and thus the Board finds that an additional remand for clarification would serve no useful purpose.

Left Elbow

The Veteran seeks an increase to his rating for a left elbow disability.  

Treatment and examination records indicate that the Veteran is right handed.  As such, the rating criteria described below are for the nondominant extremity.

The Veteran's elbow disability is evaluated as impairment of the nondominant ulna under 38 C.F.R. § 4.71a, Diagnostic Code 5211.  His current 10 percent rating is warranted for malunion of the ulna with bad alignment.  A 20 percent rating is warranted for nonunion in the lower half, or for nonunion in the upper half with false movement but without loss of bone substance or deformity.  A 30 percent rating is warranted for nonunion in the upper half with false movement, loss of an inch or more of bone substance, and marked deformity.  

Alternative and additional Diagnostic Codes for the nondominant elbow are available under 38 C.F.R. § 4.71a, as follows:

Ankylosis of the nondominant elbow is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5205.  A 30 percent rating is warranted for favorable ankylosis at an angle between 70 and 90 degrees.  A 40 percent rating is warranted for intermediate ankylosis at an angle of more than 90 degrees or between 50 and 70 degrees.  A 50 percent rating is warranted for unfavorable ankylosis at an angle of less than 50 degrees or with complete loss of supination or pronation.  

Limitation of flexion of the nondominant forearm is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5206.  Flexion limited to 110 degrees is rated at 0 percent.  Flexion limited to 100 degrees is rated at 10 percent.  Flexion limited to 70 degrees is rated at 20 percent.  Flexion limited to 55 degrees is rated at 30 percent.  Flexion limited to 45 degrees is rated at 40 percent.    

Limitation of extension of the nondominant forearm is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5207.  Extension limited to 45 degrees is rated at 10 percent.  Extension limited to 90 degrees is rated at 20 percent.  Extension limited to 100 degrees is rated at 30 percent.  Extension limited to 110 degrees is rated at 40 percent.    

Limitation of flexion of the forearm to 100 degrees along with limitation of extension of the forearm to 45 degrees warrants a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5208.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5209, a joint fracture of the nondominant elbow with marked cubitus varus or cubitus valgus deformity, or with ununited fracture of the head of the radius is rated at 20 percent.  A nondominant flail joint is rated at 50 percent.

Nonunion of the nondominant radius and ulna with flail false joint is rated at 40 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5210.

Impairment of the nondominant radius is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5212.  A 10 percent rating is warranted for malunion with bad alignment.  A 20 percent rating is warranted for nonunion in the upper half or for nonunion in the lower half with false movement but without loss of bone substance or deformity.  A 30 percent rating is warranted for nonunion in the lower half with false movement and with loss of one inch or more of bone substance and marked deformity.

Impairment of supination or pronation of the nondominant elbow is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5213.  A 10 percent rating is warranted for limitation of supination to 30 degrees or less.  A 20 percent rating is warranted for limitation of pronation with motion lost beyond the last quarter of arc and the hand unable to approach full pronation, for bone fusion such that the hand is fixed near the middle of the arc or moderate pronation, for limitation of pronation with motion lost beyond the middle of the arc, or for bone fusion such that the hand is fixed in full pronation.  A 30 percent rating is warranted for bone fusion such that the hand is fixed in supination or hyperpronation.

The Veteran underwent a VA examination in May 2009.  He reported constant pain, weakness, stiffness, swelling, giving way, lack of endurance, locking, and fatigability.  He denied heat, redness, and dislocation.  On examination, there were no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  Range of motion was full, and repetitive testing did not result in additional functional loss or loss of range.  The examiner diagnosed epicondylitis of the elbow.  The examiner gave this diagnosis for the right elbow; the Board presumes this to be a typographical error.

VA treatment records reflect that in November 2009 the Veteran reported left elbow pain after falling.  An x-ray of the left elbow was unremarkable, showing no evidence of joint effusion, fracture, or subluxation.  In January 2010, he reported left elbow pain with grinding and popping.  He reported that he had had the pain before and it had returned, though not as bad as it had been in the past.  On examination there was tenderness to palpation and intermittent grinding to tendons with motion, associated with pain.  He was diagnosed with left elbow tenosynovitis.  He reported no change in his pain level in March 2010.

At his June 2012 formal RO hearing, the Veteran reported that he exhibited elbow pain, particularly when lifting or bending the elbow, with increased stiffness and popping.  

The Veteran underwent a VA examination in July 2012.  He reported pain and crepitus.  He reported flare-ups, which he described as periods of increased pain with difficulty in using the left arm.  Flexion was full to 145 degrees.  Extension was limited to 10 degrees with pain thereat.  Repetitive testing did not further limit range of motion but did lead to additional functional loss through pain on movement.  There was objective evidence of localized tenderness or pain on palpation.  Muscle strength was normal.  There was evidence of ankylosis, flail joint, joint fracture, or impairment of supination or pronation.  The examiner continued the diagnosis of degenerative joint disease of the left elbow.

In his August 2012 substantive appeal, the Veteran disputed the adequacy of the July 2012 examination, stating that the examiner had neither taken x-rays nor conduct any measurements of his ranges of motion.  He stated that higher ratings were warranted because of painful motion and limitation of extension.

The Veteran underwent a VA examination in September 2016.  He reported pain on the lateral side near the lateral epicondyle, with pain and popping on bending.  He denied flare-ups.  Range of motion was normal, with no objective evidence of pain, localized tenderness, pain on palpation, or crepitus.  Repetitive motion did not yield loss of motion or functional loss.  The Veteran was examined immediately after repetitive use over time.  Muscle strength was normal.  There was no ankylosis, flail joint, joint fracture, ununited fracture, malaligned fracture, or impairment of supination or pronation.  X-rays were normal and did not indicate arthritis.  The examiner diagnosed a left elbow strain.  

The Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's left elbow disability.  Higher or separate ratings are available for nonunion of the ulna, ankylosis, flexion limited to 100 degrees or less, extension limited to 45 degrees or more, joint fracture, flail joint, malunion or nonunion of the radius, limitation of supination, limitation of pronation, or the functional equivalent thereof.  The evidence weighs against such manifestations.  Aside from evidence of localized tenderness and pain on palpation at his July 2012 VA examination there is no objective evidence of any manifestations of an elbow disability.  The only medical treatment records regarding the Veteran's left elbow during the appeal period are for a several-month period following a November 2009 fall in which the injury was exacerbated.  Furthermore, the pain described when lifting or bending the elbow is the equivalent of painful motion fully contemplated by his current 10 percent evaluation.  38 C.F.R. § 4.59.  He reported flare-ups in July 2012 but denied them in September 2016.  Because he does not exhibited any limitation of motion in the absence of these flare-ups, the Board does not find that flare-ups are the functional equivalent of limited motion severe enough to warrant an increased rating.  Higher ratings are therefore not warranted on the basis of functional equivalence.  DeLuca, 8 Vet. App. at 204-07.

TBI

The Veteran seeks an increase to his rating for TBI.  The Board notes that he is also service-connected for posttraumatic stress disorder (PTSD), for which he is in receipt of a 70 percent evaluation for the entirety of the TBI appeal period.

TBI residuals are evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8045, based on three main areas of dysfunction:  Cognitive, emotional/behavioral, and physical.  Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified ("TBI Table").  Subjective symptoms are to be evaluated under the subjective facet of the TBI Table whether or not they are part of cognitive impairment, unless they have a distinct diagnosis that may be evaluated under a separate diagnostic code, such as Meniere's disease or migraine headaches.  VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, such dysfunction is to be evaluated under the TBI Table.  Physical and neurological dysfunction is to be evaluated separately under the appropriate diagnostic code.

The TBI Table contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th highest level of impairment labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.  The 10 cognitive impairment facets are:  consciousness, communication, neurobehavioral effects, subjective symptoms, visual spatial orientation, motor activity, orientation, social interaction, judgment, and one facet encompassing memory, attention, concentration, and executive function.

There may be an overlap of manifestations of conditions evaluated under the TBI Table with manifestations of a comorbid mental or neurologic disorder or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, no more than one evaluation is to be assigned based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation is assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, a separate evaluation is assigned for each condition.  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Instrumental activities of daily living refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from activities of daily living, which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  The terms mild, moderate, and severe TBI, which may appear in medical records, refer to a classification of a TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

The Veteran underwent a VA examination in January 2011, which addressed both TBI and PTSD.  As to memory, attention, concentration, and executive functions, the examiner found mild impairment without objective evidence on testing (TBI Table level 1).  As to social interaction, the examiner found it to be occasionally inappropriate based on irritability (TBI Table level 1).  As to subjective symptoms, the examiner found three or more subjective symptoms that mildly interfere with work, daily living, and relationships (TBI Table level 1).  Specifically, the examiner noted headaches, dizziness, and hypersensitivity to light in his right eye.  As to neurobehavioral effects, the examiner found one or more that occasionally interfere with but do not preclude interaction (TBI Table level 1).  Specifically, the examiner noted irritability, impulsivity, unpredictability, and moodiness.  As to communication, the examiner found impairment of comprehension or expression that occurs more than occasionally but less than half the time, with the general ability to communicate complex ideas (TBI Table level 2).  The examiner found judgment, orientation, motor activity, visual spatial orientation, and consciousness to be normal (TBI Table level 0).  The examiner found that cognitive impairment was at least as likely as not due to TBI.

VA treatment records reflect that in January 2011 the Veteran reported to the emergency room stating that he had a syncopal episode at work, with a loss of consciousness of perhaps 30 minutes.  He was admitted to the hospital for four days.  At a neurology consultation he reported having suffered a spell.  Specifically, he stated that he was standing at his desk at work when he felt dizzy and his chest began pounding.  He awoke about a minute later on the ground surrounded by coworkers.  He did not have any obvious residual neurologic deficit.  He had never had an episode like this in the past.  He reported worsening headaches, dizziness, and lightheadedness over the prior 2-3 months.  A CT scan and MRI of the brain were both normal, as was an electroencephalography study (EEG).  On examination there was no clear neurologic explanation for the spell.  He continued to attend TBI group therapy sessions.  

In a February 2011 statement, the Veteran reported that his worsening TBI and PTSD were creating an occupational impairment by causing him to miss a substantial amount of work.  In an April 2011 statement, the Veteran reported worsening TBI symptoms.  He reported blackout spells occurring more often.  He reported extreme difficulties with attention, concentration, memory, speed of processing, confusion, language processing, thinking and speaking very slow, reading comprehension, blurred vision, judging distance, photophobia, tinnitus, sense of smell, joint pain, sleep disorders, loss of stamina, circulation, motivation, irritability, aggression, and depression.

VA treatment records reflect that in May 2011, the Veteran reported continuing dizzy spells.  He stated that one week prior he had a motor vehicle accident that he could not recall.  He reported that stopped at a stop light, and the next thing he knew his vehicle was up against the car in front of him and the driver of that car was knocking on his window.  He did not appear to lose consciousness, but stated that it was like he fell asleep.  His physician found the etiology of his blackouts unclear, and recommended he consult again with a neurologist.  At an August 2011 neurology follow-up, the Veteran reported having experienced a second spell in March, which caused a motor vehicle accident.  He also reported episodes of "spacing out," which last several minutes, and involve him unable to fully react to things that are happening.  His neurologist believed that his reported dizziness was most consistent with post-TBI non-specific lightheadedness and orthostatic hypotension.  

In a March 2012 statement, the Veteran reported that his PTSD and TBI symptoms had gotten much worse.  He reported persistent sleeping problems, outbursts of anger, and difficulty concentrating.  He reported depression, headaches, and concentration problems.

In an October 2012 statement, the Veteran's friend noted that he had developed problems in his conversational and organizational skills.

VA treatment records reflect that from November 2013 through April 2014 the Veteran was treated for both PTSD and TBI.  His initial chief complaint was memory problems associated with his TBI, with additional PTSD symptoms subsequently reported.  As he continued treatment, his psychiatrist characterized his symptoms primarily in terms of PTSD, noting his TBI diagnosis only to state that there was no change.

The Veteran underwent a VA examination in September 2016.  His reported symptoms included headaches, joint pain, lightheadedness, dizziness, loss of balance, increased confusion, restlessness, agitation, memory problems, concentration problems, decision-making problems, difficulty turning thoughts into speech, slow thinking, getting lost, mood changes, loss of smell, loss of taste, tinnitus, lethargy, lack of motivation, sleep problems, blurred vision, and weakness or numbness in hand and arms.  As to memory, attention, concentration, and executive functions, the examiner found objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment (TBI Table level 2).  This finding was based on his neuropsychological testing.  As to judgment, the examiner found mild impairment, with occasional difficulties in complex or unfamiliar decisions (TBI Table level 1).  The Veteran reported often second-guessing himself, getting impatient with himself, and relying on his wife.  As to social interaction, the examiner found it to be inappropriate most or all of the time (TBI Table level 3).  The Veteran reported that he forces himself to talk to his coworkers and family.  As to orientation, the examiner found occasional disorientation to one of the four aspects (TBI Table level 1).  The Veteran reported getting lost and forgetting where he was going.  As to visual spatial orientation, the examiner found it mildly impaired, with the Veteran occasionally getting lost in unfamiliar surroundings (TBI Table level 1).  As to subjective symptoms, the examiner found three or more subjective symptoms that moderately interfere with work, daily living, and relationships (TBI Table level 2).  Specifically, the examiner noted daily headaches, blurry vision, dizziness, and a lack of energy.  As to neurobehavioral effects, the examiner found one or more that frequently interfere with but do not preclude interaction (TBI Table level 2).  Specifically, the examiner noted moodiness, irritability, belligerence without expression, lack of empathy, and inflexibility.  As to communication, the examiner found only occasional impairment of comprehension or expression but with the ability to communicate complex ideas (TBI Table level 1).  Specifically, the examiner noted enormous effort required to communicate with the loss of ideas or train of thought.  The examiner found motor activity and consciousness to be normal (TBI Table level 0).  Despite these findings, the examiner opined that these symptoms were not TBI residuals but were instead the result of his PTSD.  This opinion was based on the rationale that the TBI itself was trivial and significantly prior to the development of these symptoms.

Also in September 2016, the Veteran underwent an examination for his PTSD.  The examiner found that it was possible to differentiate what portion of occupational and social impairment was caused by PTSD as opposed to TBI.  Specifically, the examiner found that the preponderance of the impairment noted is due to PTSD symptoms, with the exception of headaches.

The Board finds that an evaluation in excess of 40 percent is not warranted for the Veteran's TBI residuals.  Higher ratings are available for moderate or severe impairment of memory, attention, concentration or executive function; of moderately severely impaired or severely impaired judgment; of social interaction that is inappropriate frequently, most of the time, or all of the time; of disorientation to two or more aspects often or consistently; of motor activity moderately or severely decreased due to apraxia; of moderately severely impaired or severely impaired visual spatial orientation; of neurobehavioral effects on most days that occasionally require supervision for safety; of inability to communicate at least half the time or all of the time; or of a persistently altered state of consciousness.  The evidence weighs against such manifestations.  While the September 2016 VA examination found that the Veteran exhibited social interaction that is inappropriate frequently, the examiner opined that this was due to his PTSD.  Similarly, the September 2016 PTSD examiner found that with the exception of headaches, the preponderance of the impairment noted was due to PTSD as opposed to TBI, with the exception of headaches.  This opinion is consistent with the Veteran's treatment records, which routinely show that he was treated primarily in terms of his PTSD as opposed to his TBI.  His treating psychiatrists attributed his memory problems to his TBI, but the evidence does not establish impairment of memory beyond the mild level, which warrants the Veteran's current 40 percent evaluation.  As to his social interaction, he is already compensated for his PTSD symptoms with a 70 percent evaluation.  To increase his TBI rating for the same symptoms would constitute unlawful pyramiding.  38 C.F.R. § 4.14.  The Veteran is also separately compensated for migraine headaches.  Although it is unclear whether the Veteran separately experiences TBI-related headaches and migraine headaches, it is irrelevant to this appeal his current 40 percent rating is the maximum evaluation on the TBI Table for subjective symptoms such as headaches.


ORDER

An evaluation in excess of 20 percent for degenerative joint disease of the cervical spine is denied.

An evaluation in excess of 10 percent for a left elbow disability is denied.

An evaluation in excess of 40 percent for residuals of a TBI is denied.


REMAND

The Veteran seeks increases to his ratings for degenerative arthritis of the ankles.

The Veteran's ankle disabilities are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Ratings under this code are available at 10 percent for moderate limited motion and 20 percent for marked limited motion.  While the schedule of ratings does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual.  Specifically, the manual states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.3.k.

Alternative and additional Diagnostic Codes for the ankle are available under 38 C.F.R. § 4.71a, as follows:

Under 38 C.F.R. § 4.71a, Diagnostic Code 5270, ankylosis of the ankle in plantar flexion less than 30 degrees is rated at 20 percent; ankylosis in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees is rated at 30 percent; and ankylosis in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity is rated at 40 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5272, ankylosis of the subastragalar or tarsal joint is rated at 10 percent for ankylosis in good weight-bearing position and at 20 percent for ankylosis in poor weight-bearing position.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5273, malunion of the os calcis or astralagus is rated at 10 percent for moderate deformity and 20 percent for marked deformity.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5274, astragalectomy is rated at 20 percent.

In an April 2009 statement, the Veteran reported stiffness in his ankles that results in a decreased range of motion causing extreme difficulty while standing, walking, or climbing stairs.  

The Veteran underwent a VA examination in May 2009.  He reported constant pain, weakness, stiffness, swelling, giving way, lack of endurance, locking, and fatigability.  He denied heat, redness, or dislocation.  He did not require any assistive device for ambulation.  On examination there were no signs of deformity, edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  Range of motion was full, and repetitive testing did not result in additional functional loss or loss of range.  The examiner diagnosed degenerative arthritis of the bilateral ankles.

VA treatment records reflect that in December 2009 the Veteran was referred to physical therapy to be provided with a cane due to knee impairment.  In August 2010 an x-ray of the left ankle showed degenerative changes about the tibiotalar joint, diagnosed as a minor abnormality.  At a November 2010 podiatry consultation he reported left ankle pain and was diagnosed with a small tissue mass which was subsequently removed.

In a March 2012 statement, the Veteran reported a worsening in his ankle pain.

At a June 2012 formal RO hearing, the Veteran reported that he has been undergoing physical therapy for his ankles and had been provided with ankle supports and braces.  He stated that his examination was inadequate as it failed to address his deformity. 

The Veteran underwent a VA examination in July 2012.  He reported pain, swelling, and deformity.  He reported flare-ups characterized by pain and tenderness with pain worsened by movement.  He reported regular use of a cane and occasional use of crutches.  Range of motion was normal bilaterally with no objective evidence of pain.  Repetitive testing did not result in loss of range, but it did cause additional functional impairment with contributing factors of pain on movement and deformity bilaterally.  There was objective evidence of bilateral localized tenderness or pain on palpation.  Muscle strength and joint stability were normal.  There was no ankylosis.  There was no evidence or history of shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of the os calcis or astragalus, or astragalectomy.  The examiner continued the diagnoses of degenerative arthritis of the left and right ankles.

In his August 2012 substantive appeal, the Veteran disputed the adequacy of the July 2012 examination, stating that the examiner had neither taken x-rays nor conduct any measurements of his ranges of motion.  He stated that higher ratings were warranted because both ankles exhibited marked limited motion and pain, and his right ankle exhibited deformity as well.

VA treatment records reflect that at a May 2013 physical therapy appointment for his knees, the Veteran reported pain in his left ankle.  He did not know where it came from, and stated that he did not have pain in his ankle when he first reported to physical therapy.

The Veteran underwent a VA examination in September 2016.  He reported constant pain but no swelling, exacerbated by walking or climbing stairs.  He denied flare-ups or functional loss.  He did not use assistive devices.  Range of motion was normal bilaterally with no objective evidence of pain, pain with weight bearing, localized tenderness, pain on palpation, or crepitus.  Repetitive testing did not result in loss of function or loss of range.  The Veteran was examined immediately after repetitive use over time.  Muscle strength was normal.  There was no ankylosis.  The examiner noted x-ray evidence of arthritis in the right ankle only.

As part of a July 2017 VA examination for his knees, the Veteran reported associated ankle pain.  A July 2017 VA examination was thus conducted on his ankles.  The examiner diagnosed no disability of the ankles.  Ranges of motion were normal and repetitive testing did not lead to additional functional loss or loss of range.  Muscle strength was normal and there was no ankylosis.  The examiner noted a history of resolved bilateral shin splints.  Confusingly, however, the report also stated that the Veteran had undergone a total right ankle replacement in 2013 resulting in current intermediate degrees of residual weakness, pain, or limitation of motion, and a total left ankle replacement in 2012, resulting in current chronic residuals consisting of severe painful motion or weakness.

It is not clear whether the examiner intended to refer to the total knee replacements which the Veteran has undergone.  In any event, remand is required to obtain a clarification opinion from the VA examiner to determine whether the Veteran has ankle replacement prostheses before these issues may be decided.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.

2.  Obtain a clarification opinion from the July 2017 VA examiner.  The examiner must explain the basis for the notation in the report indicating that the Veteran underwent ankle replacement surgeries in 2012 and 2013.  

3.  If the examiner indicates that the Veteran underwent ankle replacement surgeries, contact the Veteran to take the necessary steps to obtain records of these surgeries.  Make a notation in the claims file of all attempts to obtain these records and all responses received.

4.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefits sought remain denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


